Citation Nr: 0926541	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-35 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 12, 2005 
for the assignment of a 30 percent rating for a service 
connected adjustment disorder with mixed emotional features.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel










INTRODUCTION

The Veteran had active duty service from July 1986 to April 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina. 


FINDINGS OF FACT

1. By a May 2006 Supplemental Statement of the Case, the RO 
increased the disability rating for a service connected 
adjustment disorder with mixed emotional features as 
secondary to a service connected back disability, from 10 
percent to 30 percent, effective September 12, 2005; the date 
of referral to a mental health clinic for increased 
depressive symptoms. 

2. With resolution of the doubt in favor of the Veteran, it 
is factually ascertainable that at the date of his claim on 
December 27, 2002, the Veteran's service connected adjustment 
disorder more closely approximated the criteria for a 30 
percent rating.   


CONCLUSION OF LAW

The criteria for an effective date of December 27, 2002 for a 
rating of 30 percent for a chronic adjustment disorder with 
mixed emotional features are met. 38 U.S.C.A. §§ 1155, 
5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1-4.15, 
4.130, Diagnostic Code 9440 (2008). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran contends that the effective date of the RO's 
assignment of a 30 percent rating for service-connected 
adjustment disorder should have been made effective at the 
date of his claim on December 27, 2002. After resolving the 
benefit of the doubt in favor of the Veteran, the Board finds 
that the Veteran's reports of his symptoms reflected that his 
adjustment disorder was of a severity to warrant a 30 percent 
rating at the date of his claim. An effective date of 
December 27, 2002 is granted. 

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. 
§ 4.7.

The Veteran filed a service connection claim for depression 
as secondary to his back disability on December 27, 2002. In 
a November 2003 RO decision, the Veteran's depression was 
rated as 10 percent disabling under 38 C.F.R. § 4.130, 
Diagnostic Code 9440 as a Chronic Adjustment Disorder. 
Chronic Adjustment Disorders are included in the VA's General 
Rating Formula for Mental Disorders (General Rating Formula). 
The General Rating Formula provides for a 10 percent rating 
when there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed in the above General 
Rating Formula are not requirements for a particular rating, 
but are examples providing guidance as to the type and degree 
of severity of these symptoms. Consideration also must be 
given to factors outside the rating criteria in determining 
the level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

Generally, the effective date for an award of increased 
disability compensation based upon a claim for service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application. See 38 U.S.C.A. § 5110(a). The corresponding VA 
regulation indicates that an increased disability rating 
shall be assigned as of the date of receipt of claim, or the 
date entitlement arose, whichever is later. See 38 C.F.R. § 
3.400.

In his service connection claim for depression, received on 
December 27, 2002, the Veteran stated that he experienced 
frequent sleep disturbances and received antidepressant 
medication. As a result of his back pain, he could not 
perform simple tasks of everyday living and experienced 
persistent insomnia. He also reported having depression and 
anxiety over his occupational and domestic physical 
limitations. There is also a letter by his wife detailing her 
observations of the Veteran's depressed mood, persistent 
insomnia, and physical limitations all due to back pain. 

The record shows that the Veteran started using an 
antidepressant in December 2002, but was not referred for 
mental health treatment for his psychiatric symptoms until 
September 12, 2005. Private medical records from 2001 through 
August 2005 reflect that the Veteran regularly sought medical 
treatment for continuing back and neck pain. Medical notes 
during this period showed that the Veteran experienced 
recurring insomnia. One medical note, dated September 2003, 
reflected that a mood disturbance was present. 
Notwithstanding these notations, the rest of the medical 
record during this period reflected recurring treatment for 
back pain, but did not reference psychiatric symptoms other 
than insomnia. 

The Veteran was afforded a VA examination in September 2003. 
He reported experiencing insomnia and feeling sad and 
irritable due to his chronic back pain. He continued to work 
full time and maintain good relationships with his family 
members. During the mental status examination, the physician 
found the Veteran to be alert and cooperative. The Veteran 
did not have anxiety, an irritable mood, psychosis or suicide 
ideation. His memory was good. The physician diagnosed a 
chronic adjustment disorder with mixed emotional features 
secondary to back pain. He assigned a Global Assessment of 
Functioning (GAF) score of 65 to reflect mild impairment.

The Veteran filed a November 2003 notice of disagreement 
(NOD) with the assignment of a 10 percent rating for his 
chronic adjustment disorder. He emphasized that he 
experienced severe insomnia by having less than four hours of 
sleep per night. The Veteran also disputed the symptoms found 
in the September 2003 VA examination report. He asserted that 
he experienced a depressed mood and decreased appetite. 
Notably, the Veteran stated that he thought about suicide, 
but never formed an active plan. He also reported difficulty 
performing occupational tasks as a result of his depressive 
symptoms. In sum, he did not believe the September 2003 
examination report accurately characterized his psychiatric 
symptoms.  

In September 2004, the Veteran requested a RO hearing to 
dispute the RO's assignment of a 10 percent rating for his 
adjustment disorder. The Veteran reported continued 
depression and anxiety over his inability to participate in 
activities with his wife and children. He experienced anxiety 
at work due to physical limitations imposed by his back 
disability. The Veteran also noted symptoms of memory loss, 
irritability, and persistent insomnia. He reported that these 
symptoms have severely affected his marriage. 

The first medical record of increased depression was noted on 
April 21, 2005. The Veteran reported increased depressive 
symptoms and insomnia, with sleep averaging two to three 
hours. The physician diagnosed worsening depression and 
considered changing the Veteran's anti-depressant medication. 
In September 2005, the Veteran began primary care treatment 
at VA and received a referral to the mental health clinic for 
his depressive symptoms. Additionally, private medical 
records at this time, specifically August 2005 and October 
2005 notes, showed that "psychosocial factors" were 
interfering with the Veteran's physical functioning. 

The first clinical treatment specifically for mental health 
occurred on November 14, 2005 at a VA Mental Health Clinic. 
The Veteran reported depression, irritability, poor mood, and 
insomnia as secondary to his back disability. Although he had 
not received psychological treatment, he began taking an 
antidepressant in 2002 and noticed improvement. However, he 
discontinued it for financial reasons. The Veteran reported 
having suicidal thoughts in 2002 or 2003, but did not have an 
active intent or plan. The physician diagnosed major 
depressive disorder and adjusted the Veteran's medication. He 
also noted the Veteran to be "high-functioning" with a 
stable job and supportive family. 

In May 2006, the RO granted an increased rating of 30 
percent, effective September 12, 2005, which was the date the 
Veteran was first referred for mental health treatment by a 
physician. The Veteran submitted a NOD with the effective 
date of the 30 percent rating. He again expressed concern 
over the September 2003 VA examination and contended that the 
examiner did not accurately describe his symptoms. The 
Veteran maintained that the reported symptoms in September 
2003 and November 2005 were essentially the same. Since the 
symptoms were the same at both times, the Veteran argued the 
30 percent rating should have an earlier effective date.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
Veteran. Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see 
Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); 
(Holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its 
inherent characteristics in its relationship to other items 
of evidence.").  

In brief, the 10 percent rating for chronic adjustment 
disorder contemplates mild psychiatric symptoms. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. The 30 percent rating criteria 
for chronic adjustment disorder contemplates increased 
depressive symptoms that are more severe than the mild nature 
contemplated by the 10 percent rating criteria. 38 C.F.R. 
§ 4.130, Diagnostic Code 9440.

Medical records from 2003 and 2004 did not document mental 
health complaints, other than insomnia, and one notation of a 
mood disturbance. The September 2003 VA examination report 
reflected symptoms of occasional sadness and irritability. 

However, the record contains lay statements by the Veteran in 
November 2003, September 2004, and May 2006 detailing 
psychiatric symptoms of depression, anxiety, insomnia, and 
suicide ideation. The symptoms described in the lay 
statements would be characterized as more severe than the 
symptoms contemplated in the 10 percent rating criteria. See 
id. There is also a statement, received in December 2002, by 
the Veteran's wife recounting her observations of his 
depressed mood and insomnia. The Veteran is competent to 
report about his psychiatric symptoms and his wife is 
competent to report her observations of his symptoms. Charles 
v. Principi, 16 Vet. App. 370, 374 (2002) (citing Caluza v. 
Brown, 7 Vet.App. 498, 504 (1995)); see also Layno v. Brown, 
6 Vet.App. 465, 469-70 (1994) (lay evidence is competent to 
establish features or symptoms of injury or illness). Thus, 
the statements by the Veteran and his wife describing his 
depressive and insomnia symptoms of an increased severity are 
competent evidence. Id.

The medical record did not document increased depressive 
symptoms until an April 21, 2005 private medical note. The 
Veteran complained that he "was not feeling well." He 
reported increased depression, insomnia, and fatigue. The 
physician diagnosed worsening depression. Prior to this time, 
the healthcare providers treating the Veteran's back 
disability only referred to symptoms of insomnia. However, in 
a mental health treatment note, dated November 2005, the 
Veteran described having past suicidal thoughts in 2002 or 
2003. The Veteran's November 2003 NOD referenced these 
suicidal thoughts. 

The Board finds that the evidence is at least in equipoise as 
to whether the Veteran's psychiatric symptoms approximated 
the criteria for a 30 percent rating on the date of his 
service connection claim for depression. Medical records from 
2002 to early 2005 contained several references to recurring 
insomnia and showed that the Veteran received an 
antidepressant prescription beginning in December 2002. The 
lay statements submitted in the initial claim described 
psychiatric symptoms of depression and insomnia that 
significantly interfered with domestic and occupational daily 
activities. The Board notes that the first medical record of 
an increase in depressive symptoms occurred in April 2005; 
the September 2003 VA examination report reflected mild 
psychiatric symptoms; and that the Veteran has maintained 
full time employment. Notwithstanding, the lay statements 
during 2002 to 2006 describing the Veteran's symptoms are 
competent evidence that the severity of his chronic 
adjustment disorder more closely approximated the criteria 
for a 30 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 
9411; Charles, supra.; Layno, supra.; Mauerhan, supra. Since 
there is competent evidence that the disability more closely 
approximated the criteria for a 30 percent rating at the date 
of his service connection claim, an effective date of 
December 27, 2002 for a 30 percent rating for chronic 
adjustment disorder is granted.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the Veteran, further development under the VCAA 
or other law would not result in a more favorable result for 
the Veteran, or be of assistance to this inquiry.  



ORDER

An effective date of December 27, 2002, for the assignment of 
a 30 percent disability rating for a chronic adjustment 
disorder is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


